DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.

Response to Amendment
Due to applicant’s amendment filed on August 22, 2022. 
The status of the claims is as follows:
Claim 1 has been amended, and
Claims 2-14 were previously presented, 
Therefore, claims 1-14 are currently pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin et al. (US 6474491 – art of record; hereinafter Benoit-Gonin) and further in view of Ishii et al. (US 8469213 – art of record; hereinafter Ishii) and Beck et al. (US 5215204; hereinafter Beck).
Regarding claim 1, Benoit-Gonin teaches a screw cap (1; for remaining attached to a container (2) after opening the container), the cap comprising:
a cylindrical wall (6) having a longitudinal axis, a first end closed by a bottom and a second open end, the cylindrical wall having an inner surface including a thread (20) arranged to be engageable with a thread (11) arranged on a neck (2a) of the container, the cylindrical wall being configured to be located alternatively in a closed position, wherein the cylindrical wall is screwed on the neck (see Benoit-Gonin Figs. 1-2), and an open position, wherein the cylindrical wall is unscrewed from the neck and the neck is open (see Benoit-Gonin Fig. 8),
a safety ring (3) extending the cylindrical wall and intended to be retained at the neck by a retaining element arranged on the container, wherein a portion of the cylindrical wall forms a first strip extending between a first tip and a second tip parallel with the longitudinal axis, the first tip being connected to the cylindrical wall by a first hinge (see annotated Benoit-Gonin Figs. 4 and 8 below), the second tip being connected to the safety ring by a connecting element (4a, 5 and 22; see annotated Benoit-Gonin Fig. 4 below), the connecting element being arranged to provide displacement of the cylindrical wall along the longitudinal axis during an unscrewing of the cylindrical wall (Benoit-Gonin Col. 3 Ln. 25 – Col. 5 Ln. 8 and Figs. 1-8).

    PNG
    media_image1.png
    663
    1446
    media_image1.png
    Greyscale

	However, Benoit-Gonin fails to teach the safety ring being connected to the second open end of the cylindrical wall by at least one fracturable connection, the at least one fracturable connection being arranged to be fractured during a first unscrewing of the cylindrical wall and
	Ishii is in the same field of endeavor as the claimed invention and Benoit-Gonin, which is a screw cap that remain with the container after opening. Ishii teaches a screw cap embodiment (2; as shown in Figs. 1-8) for remaining attached to a container after opening the container, the cap comprising: a cylindrical wall (10) having a longitudinal axis, a first end closed (i.e. top panel (8)) by a bottom and a second open end, the cylindrical wall having an inner surface including a thread (20) arranged to engage with a thread (66) arranged on a neck of the container (see Ishii Fig. 6), the cylindrical wall being configured to be located alternatively in a closed position, wherein the cylindrical wall is screwed on the neck, and an open position, wherein the cylindrical wall is unscrewed from the neck and the neck is open, a safety ring (6) extending the cylindrical wall and intended to be retained at the neck by a retaining element (68) arranged on the container, the safety ring being connected to the second end of the cylindrical wall by at least one fracturable connection (26 as shown in Ishii Figs. 3 and 6-7), the fracturable connection being arranged to be fractured during a first unscrewing of the cylindrical wall, wherein a portion of the cylindrical wall forms a first strip extending between a first tip and a second tip parallel with the longitudinal axis, the first tip being connected to the cylindrical wall by a first hinge, the second tip being connected to the safety ring by means of a connecting element (47), the connecting element being arranged to provide displacement of the cylindrical wall along the longitudinal axis during an unscrewing of the cylindrical wall (Ishii Col. 5 Ln. 55 – Col. 10 Ln. 21).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a similar fracturable connection (as taught by Ishii) to connect the safety ring and the second end of the cylindrical wall (of Benoit-Gonin) to provide an additional tamper-evident feature or visual indicator (which allows the user to see if the screw cap has been previously opened).
	Furthermore, Benoit-Gonin fails to teach the first hinge corresponding to a thinning of thickness of the cylindrical wall connecting the first strip.
	Beck is in the same field of endeavor as the claimed invention and Benoit-Gonin, which is a screw cap that remains with the container after opening. Beck teaches a screw cap embodiment (110; as shown in Figs. 6-11) for remaining attached to a container (12) after opening the container, the cap comprising: 
a cylindrical wall (114) having a longitudinal axis, a first end closed by a bottom (i.e. the top surface) and a second open end (124), the cylindrical wall having an inner surface including a thread arranged to be engageable with a thread (128) arranged on a neck of the container (see Beck Figs. 9-11), the cylindrical wall being configured to be located alternatively in a closed position, wherein the cylindrical wall is unscrewed from the neck and the neck is open,
a safety ring (116) extending the cylindrical wall and intended to be retained at the neck by a retaining element (154; see Beck Figs. 9-11), the safety ring being connected to the second open end of the cylindrical wall by at least one fracturable connection (132; see Beck Figs. 6-8), the at least one fracturable connection being arranged to be fractured during a first unscrewing of the cylindrical wall, 
wherein a portion of the cylindrical wall forms a first strip extending between a first tip and a second tip parallel with the longitudinal axis, the first being connected to the cylindrical wall by a first hinge (140) corresponding to a thinning of the thickness of the cylindrical wall (see Beck Figs. 9-11) connecting the first strip (see annotated Beck Figs. 6 and 9 below) , the second tip being connected to the safety ring by a connecting element (118), the connecting element arranged to provide displacement of the cylindrical wall along the longitudinal axis during an unscrewing of the cylindrical wall (Beck Col. 4 Ln. 54 – Col. 5 Ln. 38).

    PNG
    media_image2.png
    626
    1297
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    384
    742
    media_image3.png
    Greyscale

	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first hinge (of Benoit-Gonin) to have a similar thinning portion (as taught by Beck) to increase the flexibility or movement of the cylindrical wall relative to the safety ring.
Regarding claim 2, modified Benoit-Gonin as above further teaches wherein the first strip further has longitudinal edges parallel with the longitudinal axis, each of the longitudinal edges being connected respectively to the cylindrical wall by a tearable line (17), each tearable line being arranged to be torn after the first unscrewing of the cylindrical wall and a first opening of the neck of the container (see Benoit-Gonin Figs. 2 and 4).
Regarding claim 3, modified Benoit-Gonin as above further teaches wherein the connecting element comprises two arms (4 and 4a-b), each of the arms having a first end and a second end, the arms being joined to one another at the first end and being symmetrically deviated on either side of the first strip towards the second end, the second end being connected to the safety ring (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 4, modified Benoit-Gonin as above further teaches wherein the connecting element comprises two arms (4 and 4a-b), each of the arms having a first end and a second end, the arms being joined to one another at the first end and being symmetrically deviated on either side of the first strip towards the second end, the second end being connected to the safety ring (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 5, modified Benoit-Gonin as above further teaches wherein the second open end of the cylindrical wall comprises an edge portion having a first indentation, the arms being housed in the first indentation by completing the edge of the second open end of the cylindrical wall of the first indentation, and where at least one fracturable connection connects the safety ring, on the one hand, to the second open end of the cylindrical wall and, on the other hand, to the arms, the second of each of the arms having a portion being deviated from the first indentation to connect the safety ring (see Ishii Figs. 1-3 and 6-7).
Regarding claim 6, modified Benoit-Gonin as above further teaches wherein each tearable line also connects each of the arms to the cylindrical wall (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 7, modified Benoit-Gonin as above further teaches wherein the safety ring comprises at least one support element arranged such that the safety ring facing the arms rests against the arms during forced movement of the safety ring over the retaining element to assemble the cap on the container (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 8, modified Benoit-Gonin as above further teaches wherein the cap further comprises a second strip extending the first strip and arranged in the same plane as the first strip, the second strip being separated from the first strip by the connecting element, the safety ring having a cut-out adapted to house the second strip, the second strip being adapted to prevent the rotation of the cap about the longitudinal axis when the cylindrical wall is located in the open position, the rotation of the cap about the longitudinal axis being prevented by the pressure of the second strip caused by the tilting of the plane including the first strip and the second strip around the connecting element when the cylindrical wall is brought into the open position (see Benoit-Gonin Figs. 1-2 and 4).
Regarding claim 9, modified Benoit-Gonin as above further teaches wherein the cap comprises a third strip extending the first strip and arranged in the same common plane as the first strip, the safety ring having a cut-out adapted to house the third strip, the third strip comprising at least one abutment (i.e. tongue (21) of Benoit-Gonin or protrusion (46) of Ishii) projecting over the third strip outwards from the cylindrical wall, the at least one abutment being arranged to rest against a shoulder arranged on the container after a tilting of the common plane when the cylindrical wall is brought into a blocking configuration of the cap (see Benoit-Gonin Fig. 8 or Ishii Fig. 8), the two arms of the connecting element being configured to bring the common plane towards the safety ring after the tilting until the at least one abutment rest against the shoulder, the blocking configuration corresponding to a configuration of the open position of the cylindrical wall, wherein the circular wall is prevented from returning into the closed position.
Regarding claim 10, modified Benoit-Gonin as above further teaches wherein the at least one abutment has an extended shape having a first portion and a second portion, the first portion being configured to abut against the shoulder when the cylindrical wall is located in the blocking configuration, the second portion having a shape facilitating a passage towards the blocking configuration when the cylindrical wall is in the open position (see Benoit-Gonin Fig. 8 or Ishii Fig. 8).
Regarding claim 11, modified Benoit-Gonin as above further teaches wherein the cap further comprises an inner capping cylindrical skirt (see Benoit-Gonin Figs. 3 and 5-7 or inner annular projection (14) of Ishii as shown in Ishii Figs. 3 and 6-7) carried by the bottom and configured to penetrate into the neck of the container during screwing of the cylindrical wall towards the closed position.
Regarding claim 12, modified Benoit-Gonin as above further teaches wherein the cylindrical skirt comprises a free edge having a second indentation facing the first strip.
Regarding claim 13, modified Benoit-Gonin as above further teaches wherein the cylindrical wall has an outer surface that features a grip (see Benoit-Gonin Figs. 1-2, 4 and 7 or Ishii Figs. 1-3 and 6-8).
Regarding claim 14, modified Benoit-Gonin as above further teaches wherein the safety ring comprises an outer circular portion and an inner circular portion, the outer circular portion extending the cylindrical wall, the inner circular portion being inverted with respect to the outer circular portion inside the safety ring, the safety ring being intended to be retained at the neck by the engagement of the inner circular portion with the retaining element (see Benoit-Gonin Figs. 3, 5-6 and 8 or Ishii Figs. 7-8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736


	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736